UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Final Amendment) BLACKROCK PREFERRED PARTNERS LLC (Name of Subject Company (Issuer)) BLACKROCK PREFERRED PARTNERS LLC (Name of Filing Person(s) (Issuer)) Limited Liability Company Units (Title of Class of Securities) 09257G105 (CUSIP Number of Class of Securities) John M. Perlowski BLACKROCK PREFERRED PARTNERS LLC 100 Bellevue Parkway Wilmington, Delaware 19809 1-800-441-7762 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With copies to: Thomas A. DeCapo, Esq. Janey Ahn, Esq. Skadden, Arps, Slate, Meagher & Flom LLP BlackRock Advisors, LLC 500 Boylston Street 55 East 52nd Street Boston, Massachusetts 02116 New York, New York 10055 June 29, 2015 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: $11,474,797.85(a) Amount of Filing Fee: $1,333.37(b) (a) Calculated as the aggregate maximum purchase price to be paid for 1,076,435 limited liability company units in the offer, based upon the net asset value per unit ($10.66) onMay 29, 2015. (b) Calculated at $116.20 per $1,000,000 of the Transaction Valuation. [X] Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$1,333.37 Form or Registration No.:Schedule TO, Registration No. 005-86612 Filing Party:BlackRock Preferred Partners LLC Date Filed: June 29, 2015 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [] third-party tender offer subject to Rule 14d-1. [X] issuer tender offer subject to Rule 13e-4. [] going-private transaction subject to Rule 13e-3. [] amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: |X| This Final Amendment relates to the Tender Offer Statement on Schedule TO (the "Statement") originally filed on June 29, 2015 by BlackRock Preferred Partners LLC (the "Fund") in connection with an offer (the "Offer") by the Fund to purchase up to 1,076,435 of its issued and outstanding limited liability company units ("Units") from the members of the Fund (the "Members"), at a price equal to the net asset value per Unit accepted for repurchase determined as ofSeptember 30, 2015, and subject to the terms and conditions set forth in the Offer to Purchase filed as Exhibit (a)(l)(i) to the Statement. This Final Amendment is filed to amend the Final Amendment previously filed on January 7, 2016 (the "Prior Amendment") due to a clerical error in calculating the number of Units that were validly tendered and not withdrawn as of the Expiration Date. The Prior Amendment reported that as of the Expiration Date, 440,882.096 Units were validly tendered and not withdrawn, while the actual number of Units validly tendered and not withdrawn as of the Expiration Date was 400,882.096. This is the Final Amendment to the Statement and is being filed to report the results of the Offer.The following information is furnished pursuant to Rule 13e-4(c)(4): 1. The Offer expired at 4:00 p.m., Eastern time, on July 29, 2015 (the "Expiration Date"). 2. As of the Expiration Date,400,882.096Units were validly tendered and not withdrawn, and all such tendered Units were accepted for purchase by the Fund in accordance with the terms of the Offer. 3. Pursuant to the terms of the Offer, and as set forth in the Fund's Amended and Restated Limited Liability Company Agreement, dated as of June 6, 2012, the payment of the purchase price of the Units tendered was made in the form of a repurchase instrument issued to each Member whose tendered Units were accepted for purchase by the Fund (the "Repurchase Instrument").The Repurchase Instrument entitles each Member, whose tendered Units were accepted for purchase by the Fund, to be paid an amount equal to the net asset value per Unit accepted for repurchase determined as ofSeptember 30, 2015, less any applicable repurchase fee as set forth in the terms of the Offer.The net asset value per Unit, determined as ofSeptember 30, 2015, was $10.04. 4 In accordance with the terms of the Offer, the first payment for tendered Units of approximately 90% of the amount required to be paid under the Repurchase Instrument received in the Offer was made on or aboutNovember12, 2015 in the amount of $3,688,076.33, and the second payment for the tendered Units of the balance due under the Repurchase Instrument received in the Offer was made on or aboutDecember15, 2015 in the amount of $336,779.93. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set out in this statement is true, complete and correct. BLACKROCK PREFERRED PARTNERS LLC By: /s/ John M. Perlowski Name: John M. Perlowski Title: President and Chief Executive Officer Date: January8, 2016
